Citation Nr: 0330261	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  98-04 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from April 8, 1997?

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her husband, and a son



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1969 to February 1972, and from September 1974 to May 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the November 2000 RO decision granting service 
connection for PTSD pursuant to a November 2000 Board 
decision, and assigning a 50 percent evaluation for that 
disability effective from April 8, 1997.  In her disagreement 
with that decision submitted in November 2001, the veteran 
also presented a claim for unemployability benefits based on 
her service-connected psychiatric disability.  

In the course of appeal, in January 2003, the veteran 
testified before the undersigned at a hearing conducted in 
Washington, D.C.  A transcript of the hearing is included in 
the claims file.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  VCAA is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and VA 
duties pursuant thereto have been codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Board observes that 38 C.F.R. § 3.159(b)(1) (2003), was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. 
LEXIS 19540 (Fed. Cir. Sep. 22, 2003).  The offending 
language in the regulation suggested that an appellant must 
respond to a VCAA notice within 30 days.  Notably, the 
provision of the VCAA codified at 38 U.S.C.A. § 5301(a), 
requires that the appellant be provided a year to respond.  
The appellant was given notice of the VCAA in a November 2001 
letter, but that letter informed her that she was to respond 
within sixty days of the date of the letter.  Upon remand, 
she must be given appropriate notice of the VCAA which 
informs her that she has one year from the date of the VCAA 
notice.  

The veteran must be afforded notice of the provisions of the 
VCAA including as applicable to her case, to include notice 
of the evidence that has been obtained by VA and specific 
notice of the evidence she needs to obtain to substantiate 
her claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Though the veteran was afforded a VA psychiatric examination 
in January 2002, and though the Board is impressed with the 
thoroughness of that examiner's review of the record and the 
care with which the examiner formulated and drafted a report 
addressing the nature and severity of the appellant's PTSD, 
the Board must nonetheless request another VA examination.  
In this regard, the veteran at her January 2003 hearing 
testified that her PTSD had increased in severity since her 
last psychiatric examination, despite an increased dose of 
medication.  Accordingly, an additional examination is 
warranted.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Additionally, in order to best analyze and review her social 
and industrial adaptability the Board concludes that a social 
and industrial survey is in order.

Regarding the current medical record, the Board notes that 
the VA outpatient treatment records inform of the veteran's 
treatment for multiple non-service-connected disabilities 
including musculoskeletal pain conditions requiring 
significant ongoing narcotic medication.  In a September 2001 
VA outpatient treatment the veteran was noted to be taking 
Oxycodon for physical pain management, and at VA outpatient 
treatment visits in November 2000 and February 2001, she 
reported that pain and physical limitations continued to be 
her primary problems.  Notably, physical limitations were not 
emphasized in her testimony before the undersigned in January 
2003.  Instead, she testified that while she also had a low 
back problem, PTSD was her predominant problem.  Again, by 
contrast, at her January 2002 VA examination the appellant 
stated that she was injured while working for Georgia 
Pacific, that she was then laid off, and that she prevailed 
in a lawsuit against that company based on that physical 
injury.  She also stated at a 1996 VA examination she could 
no longer cope with her job as a security guard after two 
years of employment, due to both physical and emotional 
difficulty not simply PTSD related symptoms.  Medical records 
further reflect ongoing treatment for chronic headaches, 
carpal tunnel syndrome, gastro-esophageal reflux disease 
(GERD), arthritis of multiple joints, and a ruptured disc.  
These non-service-connected conditions may well impact her 
capacity for employment, and should be considered by the VA 
psychiatric examiner upon remand, when assessing the degree 
to which her psychiatric disorder alone impacts her capacity 
for gainful employment.  

The veteran testified at the January 2003 hearing that she 
completed one year of college but that it proved too 
difficult for her.  She also testified that she was awarded 
Social Security disability benefits for her PTSD.  Hence, the 
medical records used by the Social Security Administration to 
grant benefits must be secured.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Records of the veteran's post-
secondary education may also be of assistance in determining 
whether she is unemployable due to her PTSD.  

At the January 2003 hearing, the veteran and her spouse 
testified of her nearly complete withdrawal into her home, 
rarely venturing out of her home and avoiding others due to 
her psychiatric condition, with rare exceptions.  They 
testified that her activities were substantially limited to 
watching television and playing on the computer.  However, at 
the January 2002 VA examination the veteran reported, "My 
husband drives me almost everywhere now except for places 
very nearby such as the grocery store."  Thus at least until 
January 2002, the veteran apparently ventured out of the home 
without her husband.  Hence, her condition may have become 
more severe since January 2002.  As such, further development 
is in order.  

In July 1998, the veteran submitted, in support of her claim 
at the time for service-connected for PTSD, records of 
treatment at the Naval Hospital in Charleston, South 
Carolina.  Any additional treatment records from that 
facility should be obtained, in furtherance of the veteran's 
claims.  

The current claim is for a higher rating than that assigned 
with service connection for PTSD, beginning from the April 8, 
1997 effective date of the grant of service connection for 
PTSD.  As such, VA rating consideration encompasses the 
entire time period, and the RO must document their 
consideration whether "staged ratings" are for application 
during any part of the appeal period.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the claims 
files and ensure that all additional 
evidentiary development action required by 
the VCAA, and implementing regulations is 
completed.  The RO should do the following:

A.  The RO should reiterate to the 
veteran the evidence necessary to sustain 
her claims of entitlement to an increased 
rating for PTSD, and entitlement to a 
total disability rating based on 
individual unemployability due to 
service-connected disability (TDIU).   
The RO should emphasize that it is 
ultimately the veteran's responsibility 
to provide the necessary evidence.  The 
RO should also inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if the 
appellant identifies the custodians 
thereof, and VA will notify her of 
evidence she identified that could not be 
obtained so that she may obtain the 
evidence herself and submit it.

B.  The RO should inform the veteran that 
she has one year to submit evidence 
needed to substantiate her claim, or to 
identify for VA the custodians of such 
evidence so that VA may attempt to obtain 
it.  It should inform her that her appeal 
will remain in abeyance for one year or 
until she indicates in signed writing 
that there is no additional evidence she 
wishes to have considered and that she 
wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).

2.  The veteran should be instructed to 
identify any medical records, VA or private, 
which may be pertinent to her remanded 
claims, but have yet to be associated with 
the claims folder.  She should also provide 
contact information and necessary 
authorizations and releases to permit VA to 
obtain records of such treatment.  For the 
entire period from April 1997 to the present, 
the RO should attempt to obtain all the 
veteran's VA and private medical care records 
for physical disabilities, psychiatric 
treatment records, therapy session records, 
and marital counseling records.  The RO 
should associate with the claims folders all 
records and responses received.  These should 
include all records from Charleston VA 
Medical Center (VAMC) from July 1999 to the 
present, and all records from Naval Hospital 
Charleston, South Carolina, from April 1997 
to the present.  

3.  The RO should also request, with 
appropriate authorization provided by the 
veteran, statements from her two most recent 
prior employers, as indicated on her November 
2001 unemployability claim application.  The 
RO should also attempt to obtain copies of 
the veteran's post-secondary education 
transcripts.  All records and responses 
received should be associated with the claims 
folders.  

4.  The RO should also obtain and associate 
with the claims file medical records used by 
the Social Security Administration in 
granting disability benefits to the 
appellant. 

5.  After completion of the foregoing, the 
veteran should be afforded a social and 
industrial survey.  The veteran is to be 
interviewed by a social worker at the 
appellant's home in order to ascertain her 
current and recent family structure.  This 
should include an assessment her daily 
activities, interactions and support group; 
and any occupational or other gainful 
activities she is engaged in or has been 
engaged in.  The examiner should document in 
detail the veteran's family activities and 
responsibilities.  The field social worker 
must make appropriate contacts and inquiries 
to verify the veteran's reported family 
structure and responsibilities, intra and 
extra-family activities, and contact groups.  
The social worker should make an assessment 
of the nature and extent all duties and 
activities required of the veteran in her 
day-to-day life, the extent of her 
activities, and observable impediments to 
activity. 

6.  After completion of the foregoing, the 
veteran should be afforded a VA psychiatric 
examination to determine the nature and 
extent of her PTSD.  The claims folder 
including a copy of this Remand must be made 
available to the examiner for the examination 
and must be reviewed by the examiner in 
connection with the examination.  All 
clinical findings should be reported in 
detail and all necessary tests should be 
conducted.  The examiner should specify on 
the examination report that the claims folder 
has been reviewed.  

To facilitate rating the veteran's PTSD the 
examiner should specifically address this 
disability in the following terms:

Is there:

gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time or place; memory loss for 
names of close relatives, own 
occupation, or own name; or

deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, 
or irrelevant speech; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships; or 

reduced reliability and 
productivity in social and 
occupational functioning due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty 
in understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to  complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships.

The examiner must address the degree to which 
her PTSD precludes gainful employment.  In 
making this opinion, the examiner must not 
consider other disabilities which may impair 
employment, focusing exclusively on the level 
of impairment due to PTSD.

7.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the veteran's claims.  If the 
determinations remain adverse to the veteran, 
she and her representative should be provided 
a supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the 
decisions.  The veteran and her 
representative should then be afforded the 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


